EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip L. Conrad on July 28, 2022.

The application has been amended as follows: 

Claim 32 has been amended as follows:
	In line 2 of claim 32, the recitation “proteins/peptides” has been deleted and the phrase -- proteins or peptides -- has been inserted in its place.

Claim 34 has been amended as follows:
34.	The method according to Claim 1, wherein temperature is set to 

Claim 35 has been amended as follows:
35.	The method according to Claim [[34]]1, wherein  in Step (c) is set using one of water and sodium chloride solution.

Claim 38 has been amended as follows:
38.	The method according to Claim 1, wherein the nutrient medium is 

Claim 40 has been amended as follows:
40.	The method according to Claim 1, wherein the flat sample support is a conductive plate made of polished steel or ceramic, or a plate having anchor supports

Claim 41 has been amended as follows:
	In line 2 of claim 41, the recitation “substantially equal to” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Botma (US 2015/0086971) cited in the last Office Action.  Botma is comparable to the claimed invention in that Botma discloses depositing a drop of suspension comprising a sample of a colony of microorganisms on a depositing spot of a target plate for MALDI mass spectrometry to identify microorganisms (abstract, paragraph [0032]), drying the drop of sample suspension, and overlaying a drop of MALDI matrix solution on the deposited drop of sample suspension (paragraphs [0011] and [0130]).  Botma differs from the claimed invention in that Botma does not expressly disclose that the drop of suspension containing a sample of a colony of microorganisms is a droplet of nutrient medium; step (g) of instant claim 1 of comparing the mass spectrum with a reference data set to determine at least one characteristic of the microbial sample; and step (c) of instant claim 1 of placing the target plate (reading on ‘sample support’) in an incubation chamber with defined atmosphere for a predetermined period of time to stimulate the growth of microorganisms.
Ramjeet (WO 2016/016580) or Luider (WO 2012/023845), both cited in the last Office Action, can be relied on to render obvious performing steps for characterizing antimicrobial resistance of the microorganism when performing the method of Botma, to thereby render obvious step (g) of instant claim 1.  Also, both Ramjeet and Luider support providing the microorganisms in a liquid culture medium for depositing a drop of the sample on the target plate when performing the method of Botma.  However, Botma, alone or in combination with Ramjeet or Luider, does not teach or suggest step (c) of instant claim 1.
The rejections under 35 U.S.C. 112(b) of claims 3, 6-8, 18, and 21-23 have been overcome by the amendment to claim 3 or rendered moot by the canceling of claim 18.  The rejection under 35 U.S.C. 103 of claims 15-30 as being unpatentable over Botma in view of Ramjeet or Luider, and in light of Croxatto, has been rendered moot by the canceling of claims 15-30.  
The terminal disclaimer filed on July 28, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,307,122 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651               

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651